Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” (fig. 16B has reference character “50” twice) has been used to designate both “existing data center” (¶[00119], l. 1) and “hot aisle” (¶[00121], l. and ¶[00122], l. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-12 are objected to because of the following informalities:
a.	Claim 2, line 14 requires “a confined hot space.”  First the hot space is not confined because of the air flows shown in fig. 16B exit the hot space.  Second, the hot spaces are supported by element 1150, which pertain to other embodiments that are not currently claimed in the instant application.  The Examiner feels that the element should be changed to “an enclosed hot aisle.”
b.	Claim 2, lines 21-22; and Claim 12, line 9, “the first or second server racks” should be “the at least one first server rack or the at least one second server rack”; 
c.	Claim 2, lines 30-31 requires “the second forced convection member disposed in juxtaposed relation to the first convection member.”  Since the transitional phrase for claim 2 is “comprising” which is open-ended and the invention can include other unrecited elements.  Is there a prohibition for a cooling sub-assembly to be disposed adjacent to either the “one of the first or second sever rack enclosure sub-assemblies” adjacent to the first forced convection member or “the opposite one of the first or second sever rack enclosure sub-assemblies” adjacent to the second forced convection member?

    PNG
    media_image1.png
    597
    973
    media_image1.png
    Greyscale

d.	Claim 2, line 32, “the opposite one” lacks antecedent basis and the examiner suggests replacing with “another”;
e.	The understanding of Claim 8 can be simplified by changing “the first cooling sub-assembly and the second cooling sub-assembly comprise a first fluid section and a second fluid section, respectively, configured to enable fluid and thermal communication with a respective at least one first or at least one second heat exchange member and define a first fluid section end and a second fluid section end . . .” to “the first cooling sub-assembly comprises a first fluid section configured to enable fluid and thermal communication with the at least one first heat exchange member, the  second cooling sub-assembly comprise a second fluid section configured to enable fluid and thermal communication with the at least one 
f.	The understanding of Claim 9 can be simplified by changing “the first fluid section and the second fluid section further define a first electrical section and a second electrical section, respectively, having a first electrical section end and a second electrical section end, respectively, . . .” to “the first fluid section further defines a first electrical section, the second fluid section further defines a second electrical section, the first electrical section and a second electrical section each having a first electrical section end and a second electrical section end, . . .”; and
g.	The understanding of Claim 12 can be simplified by changing “the first and second cooling sub-assemblies include a respective first and second fluid sections in fluid communication with a respective at least one first or and at least one second heat exchange member . . .” to the first cooling sub-assembly includes a first fluid section in fluid communication with the at least one first heat exchange member, the second cooling sub-assembly includes a second fluid section in fluid communication with the at least one second heat exchange member . . .”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 requires “a first server rack enclosure sub-assembly . . . configured to receive at least one first server rack” and “a second server rack enclosure sub-assembly . . . configured to receive at least one second server rack”, “a central ceiling coupled to the rear portion of the second server rack enclosure sub-assembly and the rear portion of the first server rack enclosure sub-assembly and extending therebetween”, “a first cooling sub-assembly disposed above the central ceiling” and a second cooling sub-assembly disposed above the central ceiling.”  The elements supporting the claim are the figures that appear to support the claimed invention are figures 16A to 16C.  The Examiner believes that fig. 16A depicts five pairs of server rack enclosure sub-assemblies 1100 and five cooling sub-assemblies 1200, each of the pairs of server rack enclosure sub-assemblies further including a ceiling 52 and a cooling sub-assembly 1200.  This interpretation is based upon the written description at para. [00113] describing fig. 13 that “the cooling sub-assemblies or chassis 1200 mounted 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 requires “the at least one second heat exchange member offset from the central portion of the central ceiling towards an opposite one of the first or second server racks” and Claim 2 requires “the second convection member is disposed adjacent to the opposite one of the first or second sever rack enclosure sub-assemblies.”  Should “an opposite one of the first or second server racks” of claim 12 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266) and “Second Supplemental Declaration of John H. Bean Jr. and John Christopher Niemann under 37 C.F.R. § 1.131” (filed in application no. 12/361,087), dated June 7, 2011 (hereafter “Declaration”) (Note: the Examiner can provide clear copies of the photographs contained within the Declaration). 
With respect to Claim 2, Grantham teaches a system for cooling server racks comprising: a first server rack enclosure sub-assembly (fig. 3, left side 144s and 146s) the first server rack enclosure sub-assembly configured to receive at least one first server rack (fig. 3, left side 124) configured to support at least one first server (¶[0033], l. 17), the first server rack enclosure sub-assembly defining a front portion (126 on left side 124) with respect to the at least one first server rack and a rear portion (128) with respect to the at least one first server rack, a second server rack enclosure sub-assembly (fig. 3, right side 144s and 146s), the second server rack enclosure sub-assembly configured to receive at least one second server rack (fig. 3, left side 124) rd photograph) includes a first forced convection member (10) operably coupled thereto and in fluid communication with the confined hot space (see 1st photograph), the first forced convection member (one 10s adjacent to 2) disposed adjacent to one (near 2s) of the first or second sever rack enclosure sub-assemblies, wherein the first fluid (thru 8) flows through the confined hot space, through the at least one first heat exchange member (7 of upper portion of 3rd photograph), and out (above 10) of the confined hot space; a second cooling sub-assembly (lower portion of 3rd photograph) disposed above the central ceiling and in thermal communication with the confined hot space, the second cooling sub-assembly disposed adjacent (see 3rd photograph) to the first cooling sub-assembly and including a second forced convection member (one of 10s adjacent to 3) operably coupled thereto and in fluid communication with the confined hot space, the second forced convection member disposed in st photograph for locations of 10s) to the first convection member such that the second convection member is disposed adjacent to the opposite one (near 3s) of the first or second server rack enclosure sub-assemblies. It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham and Ramsey with the first and second forced convection members  of Declaration for the purpose of providing a multiple fans to spread out the airflow over the entire area of the heat exchangers in the central celling. Page 3 of 13convection member disposed adjacent to one of the first or second sever rack enclosure sub- assemblies, wherein the first fluid flows through the confined hot space, through the at least one first heat exchange member, and out of the confined hot space; a second cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot space, the second cooling sub-assembly disposed adjacent to the first cooling sub-assembly and including a second forced convection member operably coupled thereto and in fluid communication with the confined hot space, the second forced convection member disposed in juxtaposed relation to the first convection member such that the second convection member is disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies Page 3 of 13convection member disposed adjacent to one of the first or second sever rack enclosure sub- assemblies, wherein the first fluid flows through the confined hot space, through the at least one first heat exchange member, and out of the confined hot space; a second cooling sub-assembly disposed above the central ceiling and in thermal communication with the confined hot space, the second cooling sub-assembly disposed adjacent to the first cooling sub-assembly and including a second forced convection member operably coupled thereto and in fluid communication with the confined hot space, the second forced convection member disposed in juxtaposed relation to the first convection member such that the second convection member is disposed adjacent to the opposite one of the first or second server rack enclosure sub-assemblies
With respect to Claim 3, Grantham further teaches the first fluid is a refrigerant (¶[0037], ll. 5-6, liquid/vaporized coolant) and the second fluid is air (¶[0037], ll. 10, air).  
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration and Bean (US 8,031,468).
Grantham, Ramsey and Declaration disclose the claimed invention except for the structure of the first cooling sub-assembly comprises a set of frame members configured and disposed to retain the at least one first heat exchange member, the set of frame members supporting the at least one first heat exchange member to enable the thermal communication with the confined hot space for cooling of the at least one first server rack and the at least one second server rack (claim 4).  Grantham and Ramsey fail to disclose the second cooling sub-assembly comprising a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least .
Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration and Bean (US 8,031,468).
includes a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space.  Grantham, Ramsey and Declaration fail to disclose the second cooling sub-assembly includes a structure configured to receive at least one second heat exchange member for exchanging heat between the first fluid flowing through the at least one second heat exchange member and the second fluid that removes the heat from the at least one first server rack and the at least one second server rack, and which flows through the confined hot space.  Bean teaches a second cooling sub-assembly (fig. 1, another 108) disposed in thermal communication with the confined hot space (106), the second cooling sub-assembly comprising a structure (200) configured to receive at least one second heat exchange member (204) for exchanging heat between the first fluid (col. 10, l. 41) flowing through the at least one second heat exchange member and the second fluid (col. 10, l. 17) that removes the heat from the at least one first server rack and the at least one second server rack, and which flows (col. 10, ll. 21-22) through the confined hot space (claim 7).  It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham, Ramsey and Declaration with the frame members of Bean that are “designed to secure the working components of the cooling unit” (col. 10, ll. 10-11).
.  
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grantham (US 2010/0300648), Ramsey (US 2013/0300266), Declaration, Bean (US 8,031,468) and Bean (US 2010/0188816).
Grantham, Ramsey, Declaration and Bean ‘468 fail to disclose the first cooling sub-assembly and the second cooling sub-assembly comprise a first fluid section and a second fluid section, respectively, configured to enable fluid and thermal communication with a respective at least one first or at least one second heat exchange member and define a first fluid section end and a second fluid section end, each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain of cooling sub-assemblies (claim 8) and the first fluid section and the second fluid section further define a first electrical section and a second electrical section, respectively, having a first electrical section end and a second electrical section end, respectively, the first electrical section end of the second electrical section configured to enable electrical communication with the second electrical section end of the first electrical section (claim 9).  Bean ‘816 teaches the first cooling sub-assembly (fig. 5, 1st 30) and the second cooling sub-assembly (fig. 5, 2nd 30) comprise a first fluid section (fig. 3, “Liq” and “Vap” of 1st 30) and a second fluid nd 30), respectively, configured to enable fluid and thermal communication with the a respective at least one first or at least one heat exchange member (34) and define a first fluid section end (near end “Liq” and “Vap” of 1st 30) and a second fluid section end (far end of “Liq” and “Vap” of 1st 30), each of the first and second fluid section ends enabling the thermal communication, the first fluid section end of the second fluid section of the second cooling sub-assembly configured to couple in series (see fig. 5) with the second fluid section end of the first fluid section of the first cooling sub-assembly to form a chain (see fig. 5) of cooling sub-assemblies (claim 8) and the first fluid section and the second fluid section further define a first electrical section (38,40 adjacent to 1st 30) and a second electrical section (38,40 adjacent to 2nd 30), respectively, having a first electrical section end (near end 38,40 of each 30) and a second electrical section end (far end 38,40 of each 30), respectively, the first electrical section end of the second electrical section configured to enable electrical communication (¶[0058], ll. 11-12) with the second electrical section end of the first electrical section (claim 9). It would have been obvious to one of ordinary skill in the art before the date of the invention to modify the system of Grantham, Ramsey, Declaration and Bean ‘468 with the chain of cooling modules of Bean ‘816 for the purpose of scaling the canopy assembly to the desired length required (¶[0061], ll. 10-11).
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the claim objection(s), the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 12 are allowable over the art of record because the prior art does not teach or suggest that “the first cooling sub-assembly includes a fluid section in fluid communication with the at least one first heat exchange member, the fluid section disposed at the central portion of the central ceiling such that the at least one first heat exchange member is disposed adjacent to the fluid section.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 11 and 12 patentable over art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  2/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835